DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Spencer Gibbs on 4/9/2021.

The application has been amended as follows: 
6.	(Currently Amended) The control system according to claim 5, wherein:
	
	with the luminance of light captured by the at least one of the at least two of the first plurality of the sensor sub-pixels equal to or above a luminance threshold, the focus data is generated based on the portion of the first pixel data; and
	with the luminance of light captured by the at least one of the at least two of the first plurality of sensor sub-pixels below the luminance threshold, the focus data is generated based on the portion of the second pixel data.

Allowable Subject Matter
Claims 1, 2, 5-11, 13-20, and 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fail to disclose a relative contribution of the portion of the first pixel data and the portion of the second pixel data to the focus data depends on motion.
Regarding claims 2, 5-11, 13-20, and 22-24, they depend from claim 1 and are therefore allowable for the same reasons as stated above (see claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA

Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        4/9/2021